TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00006-CV


Dr. Tone Johnson Jr., Appellant

v.

Texas Medical Board, State Office of Administrative Hearings and 
Christus Spohn Health Systems, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-07-002548, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Dr. Tone Johnson, Jr. has filed an unopposed motion to dismiss the
State Office of Administrative Hearings and Christus Spohn Health Systems from the appeal, leaving
the Texas Medical Board as the only appellee.  We grant the motion and dismiss SOAH and
Christus Spohn Health Systems from the appeal.  Johnson's appeal will continue against the
Texas Medical Board.

Before Justices Patterson, Puryear and Henson
Filed:   April 11, 2008